Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2020

                                      No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                v.

 LONESTAR RESOURCES, INC., Ezra Alderman Ranches, Inc. and Union Pacific Railroad
                               Company,
                                Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-07-00095-CVL
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
        The trial court clerk has filed a notice stating a document requested to be included in the
clerk’s record was not filed with the trial court clerk. The trial court clerk’s notice also states
counsel is “in the process of trying to locate” the order.

        We therefore ORDER the parties to file a notice within 7 days of this order advising
whether (1) the missing document remains missing and unfiled; and (2) whether the parties have
agreed to replace the document by agreement. If the document is located, or the parties agree to
replace the document by agreement, we ORDER that the document be filed with the trial court
clerk for inclusion in the clerk’s record and that the parties notify this court when any such
document is filed.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court